Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-24, 28, 31-33, 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McAllister US 2016/0185170.	McAllister discloses a height adjustable trailer hitch assembly for connecting a trailer hitch coupler to a towing vehicle having a frame, the assembly comprising: 	a hitch receiver 120 including a trailer ball 130; and 	a hitch and receiver assembly for pivotally attaching said hitch receiver to the frame, said hitch and receiver assembly including a pivot stud 145 whereby said hitch and receiver assembly may be selectively swung between a lowered, non-coupling position (shown in Fig. 2B and a raised, coupling position wherein said trailer ball engages the coupler (shown in Fig. 2A);	wherein the hitch receiver is aligned with the frame of the vehicle in the raised, coupling position and out of alignment with the frame of the vehicle in the lowered, non-coupling position ( the term “alignment” is broad and does not specify any particular direction, thus a line could be  by one of said pivot studs;	wherein said pair of attachment arms extend from said hitch assembly cross-member;	further comprising an electric motor assembly 160 for raising and lowering said hitch and receiver assembly.
Claim(s) 39 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McAllister US 2016/0185170.	McAllister discloses a method for attaching a vehicle having a frame to a trailer hitch coupler having a ball socket, the method comprising: 	forming a hitch receiver 120 including a trailer ball 130; 	forming a hitch and receiver assembly pivotally attaching said hitch receiver to the frame, said hitch and receiver assembly including a pivot stud 145 whereby said hitch and receiver assembly may be selectively swung between a lowered, non-coupling position (as shown in Fig. 2B) and a raised, coupling position (as shown in fig. 2A) wherein said trailer ball engages the coupler; 	pivotally lowering said receiver attachment assembly to a lowered position; moving the vehicle so that said trailer ball is positioned below the socket; and raising said receiver  by said pivot stud.
Allowable Subject Matter
Claims 25-27, 29-30, 34-36, 38, and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 30 March 2021 have been fully considered but they are not persuasive.
	Regarding the independent claims, applicant has argued that “Applicants’ independent claims 21, 31 and 39 have been amended to recite that “the hitch receiver is aligned with the frame of the vehicle in the raised, coupling position and out of alignment with the frame of the vehicle in the lowered, non-coupling position.”  However as noted in the rejections above, this .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Hurley whose telephone number is (571)272-6646.  The examiner can normally be reached on Monday-Thursday 9 am-5:30 pm Kevin.Hurley@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN HURLEY/
Primary Examiner
Art Unit 3611



April 1, 2021